Citation Nr: 1604214	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1980 to February 1982.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This matter was previously before the Board in July 2014, when it was remanded for further development.  The matter has now been returned to the Board for further appellate review.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has tinnitus that is attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim for service connection for tinnitus, the full benefits sought on appeal is being granted and no additional discussion of the duty to notify and assist is necessary.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As the Veteran has been diagnosed with a chronic disease, tinnitus (organic disease of the nervous system), under 38 C.F.R. § 3.309(a), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service treatment records do not reveal any complaint, diagnosis, or treatment for tinnitus.  The Veteran has stated that he developed tinnitus during active service working as a flight crew member and being always exposed to loud noises from helicopters and machinery.  In addition, the Veteran's DD Form 214 lists his military occupational specialty in the Navy as aviation boatswain's mate, handling (ABH-0000/0000).  Based on such, the Board finds no reason to doubt the Veteran's credibility regarding exposure to loud noises as it is consistent with the places, types, and circumstances of his service; therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).  

The Board finds that the Veteran has a current tinnitus disability.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   The record reflects that the Veteran reports having constant ringing in his ears and the March 2013 VA examination notes that the Veteran reported having bilateral tinnitus.  

The Veteran also contends that he developed tinnitus in service and has continued to have tinnitus since service.  The Veteran has submitted numerous statements attesting to that fact, and VA treatment records show that in August 2012, he indicated that he had constant tinnitus which originally developed approximately 31 years ago, while in service.  He reported a history of noise exposure in service and denied having any recent noise exposure.  Although a March 2013 VA examination report noted constant bilateral tinnitus since 1986, the Veteran has consistently asserted that he developed tinnitus in service and that it has continued since service.  
As noted above, the Veteran is competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.  

The Board notes that the July 2014 remand determined that a March 2013 VA examiner's negative nexus opinion was inadequate, as there was no indication that the examiner considered the Veteran's statements regarding his history of in-service noise exposure as a nexus event.  An addendum opinion was requested, and in November 2015, the March 2013 VA examiner opined that the Veteran's tinnitus was less likely than not caused by military noise exposure.  The rationale provided was that the Veteran did not serve in combat and did not report a nexus event for the onset of tinnitus.  However, the Board finds that the November 2015 addendum opinion is also inadequate as the examiner again did not consider the Veteran's statements regarding his history of in-service noise exposure serving as an aviation boatswain's mate.  Therefore, the opinion is afforded low probative weight.  

Considering all the evidence of record, the Board finds that the evidence is at the very least in equipoise in showing that the Veteran's tinnitus is related to his active service.  Based on the foregoing and resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim for service connection for bilateral hearing loss, as requested in the July 2014 remand, a new opinion was sought from the March 2013 VA examiner.  The examiner indicated that the Veteran's hearing loss was not caused by or a result of military service regardless of the Veteran's reports of noise exposure, because his hearing was normal, from his enlistment screening to his discharge screening.  No rationale was provided.
The examiner again appears to base this finding on the lack of hearing loss in service, which the July 2014 remand found inadequate.  The fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim, and evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  As discussed in the above section, the Board has conceded the Veteran's noise exposure in service.      

As such, the Board finds that the November 2015 VA examination is inadequate, and that another VA examination with a new examiner must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, as this issue is being remanded, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Eastern Kansas Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2014 to the present.

2.  Then schedule the Veteran for a VA audiological examination, with an examiner other than the one who performed the March 2013 VA examination and provided the November 2015 addendum opinion, to determine the nature and etiology of his bilateral hearing loss.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability is related to his active military service, to include in-service acoustic trauma.  The Veteran's noise exposure in service as an aviation boatswain's mate is conceded. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

 It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


